Filed 11/6/13 Ransome v. Super. Ct. CA2/6



            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                               SECOND APPELLATE DISTRICT

                                             DIVISION SIX


STACI MICHELLE RANSOME,                                                       2d Civil No. B249720
                                                                            (Super. Ct. No. D349590)
     Petitioner,                                                                (Ventura County)

v.

THE SUPERIOR COURT OF VENTURA
COUNTY,

     Respondent;

ERIC BERZELLE RANSOME, SR.,

     Real Party in Interest.

                   *
THE COURT :
                   The trial court found petitioner Staci Michelle Ransome (Mother)
in contempt for a violation of a custody and visitation order. We annul the trial
court's finding of contempt because the order is silent concerning resolution of
disputes, if any, regarding supervised visitation.




                   *
                       Gilbert, P. J., Yegan, J., Perren, J.
                                          FACTS
               On February 5, 2013, the trial court awarded Mother sole legal and
physical custody of the parties' two-year-old child. The trial court's order
permitted real party in interest Eric Berzelle Ransome, Sr. (Father) one 4-hour
supervised visit each week. The court's February 5 order provided that the
supervised visitation could be with a professional, nonprofessional, or "[a]ny
other mutually agreed-upon third party as arranged." The order also specified
that "[t]he exact days and times of visitations will be coordinated through the
supervisor."
               On March 17, 2013, Mother arrived at the agreed-upon location
with the professional supervisor of her choice; Father arrived at the location with
the professional supervisor of his choice. Father refused to utilize the services of
Mother's supervisor and Mother refused to utilize Father's supervisor. As a
result, Father did not have his visitation.
               Father initiated proceedings under Code of Civil Procedure section
1211.5 to hold Mother in contempt for refusing to allow him to have his
supervised visitation. On June 14, 2013, the trial court found Mother in
contempt for violating its February 5 order because she "failed to turn the minor
child over for supervised visitation." The trial court ordered Mother to complete
40 hours of community service and placed her on formal probation for two years.
               Mother filed the instant petition for a writ of certiorari, challenging
                                      1
the trial court's finding of contempt. (Code Civ. Proc., §§ 904.1, 1222; McComb
v. Superior Court (1977) 68 Cal.App.3d 89, 93, fn.1 [judgment of contempt
reviewable by writ of certiorari].) We granted review and stayed enforcement of
the order pending resolution of this petition.

               1
                Mother also argued the trial court exceeded its jurisdiction by
placing her on probation for two years. Because we annul the contempt
conviction, we do not discuss this contention. We also do not discuss Father's
additional claims, raised in his opposition. (Campbell v. Superior Court (2005)
132 Cal.App.4th 904, 922 [a party may not raise new issues for review in his
opposition].)
                                            2
                                  DISCUSSION
              When reviewing an adjudication of contempt, our inquiry is
whether there was any substantial evidence before the trial court to prove the
elements of the contempt. (Board of Supervisors v. Superior Court (1995) 33
Cal.App.4th 1724, 1736-1737; see also In re Coleman (1974) 12 Cal.3d 568,
572-573.) Absent such evidence, the order must be annulled.
              The elements of contempt are: (1) a valid court order; (2) the
citee's knowledge of the order; and (3) the citee's willful noncompliance with the
order. (Moss v. Superior Court (1998) 17 Cal.4th 396, 428.) Punishment for
contempt "can only rest upon clear, intentional violation of a specific, narrowly
drawn order. Specificity is an essential prerequisite of a contempt citation.
[Citations & fn. omitted.]" (Wilson v. Superior Court (1987) 194 Cal.App.3d
1259, 1272-1273.) "Any ambiguity in a decree or order must be resolved in
favor of an alleged contemnor. [Citation.]" (In re Blaze (1969) 271 Cal.App.2d
210, 212.)
              The trial court's order of February 5 is not specific. Nor is it
narrowly drawn. If the parties cannot agree on a supervisor, the custody and
visitation order does not provide a method for resolving such disputes. Mother
may not be held in contempt for a violation of an order that fails to provide a
clear directive to apprise the parties of what they may or may not do.
              Accordingly, we annul the trial court's order of June 14, 2013,
finding Mother guilty of contempt, and vacate our temporary stay order of July 9,
2013. Each party shall bear their own costs.
              NOT TO BE PUBLISHED.




                                         3
                               Roger L. Lund, Judge
                         Superior Court County of Ventura
                        _____________________________


            Morgan Law Firm, Gina S. Berry for Petitioner.
            No appearance for Respondent.
            Law Office of Gary W. Norris and Cameron T. Norris for Real Party in
Interest.